    Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.352 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    LUIS CARLOS PRADO,                                            MEMORANDUM DECISION &
                                                                 ORDER GRANTING MOTION FOR
                                      Plaintiff,                    SUMMARY JUDGMENT

                   vs.
                                                                            Case No. 2:19-CV-3 DBB
    JASON HINDES ET AL.,
                                                                         District Judge David B. Barlow
                                      Defendants.


         In this civil-rights complaint, 42 U.S.C.S. § 1983 (2020), 1 Plaintiff Luis Carlos Prado

asserts his federal and state constitutional rights were violated by Defendants Jason Hindes,

Shawn Troumbley and Utah County, when excessive force allegedly was used during his

incarceration at Utah County Jail (UCJ). (ECF No. 2.)

         Based on Plaintiff’s failure to exhaust his administrative remedies through the jail

grievance process, Defendants move for summary judgment. 2 (ECF No. 13.) Defendants’ motion

includes exhibits, such as an affidavit, UCJ’s grievance policy, and inmate grievances and


1
 Section 1983 reads, in pertinent part:
                 Every person who, under color of any statute, ordinance, regulation, custom, or
                 usage, of any State . . ., subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the deprivation of
                 any rights, privileges, or immunities secured by the Constitution and laws, shall
                 be liable to the party injured in an action at law, suit in equity, or other proper
                 proceeding for redress . . . .
42 U.S.C.S. § 1983 (2020).
2
 Defendants label their filing, “Motion to Dismiss,” but recognize the Court may convert it to a summary-judgment
motion because evidence outside the pleadings is argued. (ECF No. 13, at 4); see Ray v. Bradford, 612 F. App’x
537, 538 (10th Cir. 2015) (acknowledging fairness of conversion to summary-judgment motion when plaintiff “filed
materials outside the pleadings in response to . . . motion [to dismiss]”) (citing Arnold v. Air Midwest, Inc., 100 F.3d
857, 859 n.2 (10th Cir. 1996); Lamb v. Rizzo, 391 F.3d 1133, 1137 n.3 (10th Cir. 2004)).
  Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.353 Page 2 of 8




requests. (ECF No. 14.) Plaintiff's responsive evidentiary materials add video footage, internal-

affairs report, and Plaintiff’s declaration. (ECF Nos. 15-16.)

                                     SUMMARY JUDGMENT

        Summary judgment is proper when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

        Here, Plaintiff does not rebut Defendants’ avowal that he did not submit the necessary

grievances in UCJ’s administrative process. Thus, no dispute of material fact exists. Defendants

have met the burden of showing that Plaintiff did not grieve his claims. See Tuckel v. Grover,

660 F.3d 1249, 1254 (10th Cir. 2011) (stating prison defendants hold “burden of asserting and

proving [Plaintiff] did not utilize administrative remedies”). Still, Plaintiff argues he was not

required to grieve. See id. (“Once a defendant proves that a plaintiff failed to exhaust, . . . the

onus falls on the plaintiff to counter the exhaustion defense . . . .”)

                               UNDISPUTED MATERIAL FACTS

• UCJ had grievance process for inmates seeking redress for complaints about conditions of

confinement. (ECF No. 15-1.)

• 6/28/17 – Plaintiff incarcerated at UCJ when shot in leg by Defendant Hindes. (ECF Nos. 2, at

5; 15, at 3.)

• While in UCJ, Plaintiff never filed grievance as to June 28, 2017 excessive-force allegations.

(ECF No. 16, at 2.)

• 12/21/17 – Plaintiff released from UCJ. (ECF No. 15, at 3.)

• 1/2/19 – Plaintiff incarcerated at Salt Lake County Jail (SLCJ) when filing Complaint. (ECF

Nos. 2; 15, at 3.)


                                                   2
  Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.354 Page 3 of 8




       PLAINTIFF’S LEGAL ARGUMENTS AGAINST SUMMARY JUDGMENT

       Plaintiff argues that (1) he believed his issues were not grievable under UCJ policy and

therefore he need not have used UCJ’s grievance process before filing suit; and (2) because he

brought suit from SLCJ, after being released from UCJ (where his claims allegedly accrued), he

is freed from the exhaustion requirement. (ECF No. 15.)

       Under the Prison Litigation Reform Act of 1995 (PLRA),

               prisoners bringing suit under § 1983 must first exhaust available
               administrative remedies before seeking relief in federal
               court. See 42 U.S.C. § 1997e(a) ("No action shall be brought with
               respect to prison conditions under section 1983 of this title, or any
               other Federal law, by a prisoner confined in any jail, prison, or
               other correctional facility until such administrative remedies as are
               available are exhausted."). This exhaustion requirement is
               mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002) ("All
               available remedies must now be exhausted; those remedies need
               not meet federal standards, nor must they be plain, speedy, and
               effective.") (quotations omitted). The Supreme Court has stressed,
               "we will not read futility or other exceptions into [PLRA's]
               statutory exhaustion requirement[ ]." Booth v. Churner, 532 U.S.
               731, 741 n.6 (2001).

Griffin v. Romero, 399 F. App’x 349, 351 (10th Cir. 2010) (unpublished).

          1. PLAINTIFF’S BELIEF THAT ISSUES COULD NOT BE GRIEVED

       Plaintiff maintains he subjectively believed his claim was “non-grievable” under UCJ’s

policy (e.g., Plaintiff believed excessive force was a “disciplinary action” or implicated “jail

security” and “housing assignments”); so, he is excused from UCJ’s grievance requirement.

(ECF No. 15, at 4-6.)

       However,

               "Section 1997e(a) says nothing about a prisoner's subjective
               beliefs, logical or otherwise, about the administrative remedies that
               might be available to him. The statute's requirements are clear: If

                                                  3
    Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.355 Page 4 of 8




                  administrative remedies are available, the prisoner must exhaust
                  them." Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000).
                  "Congress intended to save courts from spending countless hours,
                  educating themselves in every case, as to the vagaries of prison
                  administrative processes, state or federal" and "did not intend for
                  courts to expend scarce judicial resources examining how and by
                  whom a prison's grievance procedure was implemented.”
                  Concepcion v. Morton, 306 F.3d 1347, 1354 (3d Cir. 2002)
                  (quotation omitted).

Griffin, 399 F. App’x at 351.

         Here, UCJ’s inmate-grievance system was available to Plaintiff. (ECF No. 15-1.)

Regardless of his after-the-fact characterization of his excessive-force claim as a disciplinary

action involving jail security and housing, (ECF No. 16, at 2); see Sherman v. Klenke, 653 F.

App'x 580, 585-86 (10th Cir. 2016) (unpublished) ("A nonmovant can properly oppose [SJ] with

affidavits, but . . . conclusory and self-serving affidavits are not sufficient."), Plaintiff was

required to file a grievance before bringing suit as an inmate. 3 Porter, 534 U.S. at 532 (holding

exhaustion requirement "applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes, and whether they allege excessive force or some

other wrong." (emphasis added)).

           2. PLAINTIFF’S FILING OF SUIT FROM DIFFERENT INSTITUTION

         Plaintiff further asserts that the fact that he was released from UCJ, spent time out of jail,

then filed his suit from SLCJ, means that he need not have grieved. His assertion is based on the


3
  Plaintiff also says UCJ policy rendered his claims “non-grievable” because he could not file UCJ grievances from
SLCJ. (ECF No. 15, at 5.) However, the policy required that he file grievances within UCJ-policy time limits. He
had time, between June 28 and December 21, 2017, while still held at UCJ, to meet UCJ’s policy deadlines. After
all, the policy requires, “Inmates must file written grievances within 7 calendar days of when the facts giving rise to
the grievance are known or reasonably should have been known to the inmate.” (ECF No. 15-1, at 4.) Clearly,
Plaintiff was still in UCJ custody for seven days after the shooting and thus had to file his grievance within those
seven days. He did not. Based on UCJ’s time limit, Plaintiff was no longer eligible to grieve once he got to SLCJ.


                                                           4
  Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.356 Page 5 of 8




exhaustion requirement’s lack of application “to former prisoners who file suit after their

release.” Norton v. City of Marrieta, 432 F.3d 1145, 1150-51 (10th Cir. 2005).

       Still, “it is the plaintiff's status at the time he files suit that determines whether §

1997e(a)'s exhaustion provision applies.” Tomlin v. Sanchez, No. 17-1084 WJ/GBW, 2019 U.S.

Dist. LEXIS 13702, at *7 (D.N.M. Jan. 29, 2019) (citations and quotation marks omitted)

(alteration in original) (R. & R.), adopted by 2019 U.S. Dist. LEXIS 45919 (Mar. 20). And, the

Court lacks "discretion to dispense with administrative exhaustion" when the PLRA requires

it. Booth, 532 U.S. at 739.

       Plaintiff was inarguably a "prisoner" under PLRA when filing his Complaint. After all,

PLRA defines “prisoner” to mean “any person incarcerated or detained in any facility who is

accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law

or the terms and conditions of parole, probation, pretrial release, or diversionary program.” 42

U.S.C.S. § 1997e(h) (2020). A plaintiff's imprisonment status "at the time he files suit" decides

whether he is a "prisoner" for PLRA purposes. Norton, 432 F.3d at 1150. There is no dispute that

Plaintiff was imprisoned when he initiated this suit; he was thus a "prisoner." See Tomlin, 2019

U.S. Dist. LEXIS 13702, at *8. There is also no dispute that Plaintiff filed no grievances with

UCJ regarding the June 28, 2017 incident, and so did not exhaust his administrative remedies.

See id. Finally, Plaintiff's action obviously targets prison conditions, bringing it within PLRA’s

ambit. See id.

       This situation, though, is complicated by Plaintiff’s failure to file his lawsuit during the

same incarceration as that involving his cause of action. Rather, he was released from one jail

and then reincarcerated in a different jail. Upon review of existing precedent, the Court


                                                   5
  Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.357 Page 6 of 8




concludes that "federal courts that have addressed this precise situation have concluded the

PLRA's exhaustion of administrative remedies requirement applies when a plaintiff prisoner is

released from incarceration but later re-incarcerated and remains incarcerated at the time the

lawsuit is filed." Jewkes v. Shackleton, 2012 U.S. Dist. LEXIS 105415, at *14 (D. Colo. Jul. 23,

2012) (unpublished) (citations omitted).

       For instance, the Second Circuit Court of Appeals, addressed this same issue, concluding,

“The fact that [the plaintiff's] two reincarcerations were for offenses different from the one for

which he was confined when his grievances arose does not excuse failure to exhaust. . . .” Berry

v. Kerik, 366 F.3d 85, 88 (2d Cir. 2004). The suit was therefore dismissed because the plaintiff

had not exhausted all available administrative remedies. Id.

       The Third Circuit reached a similar result when considering this question in a non-

precedential opinion. George v. Chronister, 319 F. App'x 134, 136-37 (3d Cir. 2009)

(unpublished) (holding PLRA exhaustion requirement applied to plaintiff filing civil-rights

complaint during subsequent incarceration in different facility).

       Various district courts have echoed these circuit cases, reasoning that PLRA’s plain

language requires as much. See Halaka v. Park, No. 2:12-CV-1506, 2014 U.S. Dist. LEXIS

72995, at *3 (W.D. Pa. May 29, 2014) (stating “strict literal interpretation of § 1997e(a)"

requires this result); Branham v. Bryant, No. 1:11-1246-JFA, 2013 U.S. Dist. LEXIS 40112, at

*9 (D.S.C. Mar. 22, 2013) (citing Berry, 366 F.3d at 87) ("To adopt [plaintiff's] proposed

exception to the plain language of § 1997(e) would, in effect, be to rewrite the statute."); Jewkes,

2012 U.S. Dist. LEXIS 105415, at *5 ("[P]lain language . . . states that the PLRA applies to 'a

prisoner confined in any jail, prison, or other correction facility' and makes no exceptions.”);


                                                  6
  Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.358 Page 7 of 8




Duvall v. Dallas Cnty., No. 3:05-CV-2431-B, 2006 U.S. Dist. LEXIS 87490, at *3 (N.D. Tex.

Dec. 1, 2006) (reaching conclusion based on Berry and Gibson and statute’s plain language);

Scott v. DelSignore, No. 02-CV-029F, 2005 U.S. Dist. LEXIS 6070, at *6 (W.D.N.Y. Feb. 18,

2005); Gibson v. Brooks, 335 F. Supp. 2d 325, 330 (D. Conn. 2004) (stating both “literal reading

of section 1997e(a) and the statute's legislative history support [this] conclusion"); cf. Kessack v.

Walla Walla Cnty., No. 4:13-CV-5062-EFS, 2014 U.S. Dist. LEXIS 177090, at *4 (E.D. Wash.

Dec. 23, 2014) (distinguishing from Gibson on ground plaintiff was subsequently incarcerated at

different county jail when he filed suit).

               The court in Gibson acknowledged that application of the PLRA in
               this type of situation "creates a rather odd situation in which a
               person's ability to enforce his or her constitutional rights can be
               stripped upon incarceration, even where the rights to be enforced
               were infringed during that person's incarceration on an unrelated
               conviction." Gibson, 335 F. Supp. at 330. However, the plain
               language of § 1997e states that the PLRA applies to "a prisoner
               confined in any jail, prison, or other correction facility" and makes
               no exceptions. 42 U.S.C. § 1997e(a).

Jewkes, 2012 U.S. Dist. LEXIS 150415, at *14.

       The Court concludes that Plaintiff was a "prisoner" under PLRA’s terms at the time he

filed; he therefore must satisfy PLRA’s exhaustion requirement. See Jewkes, 2012 U.S. Dist.

LEXIS 150415, at *14-15; Tomlin, 2019 U.S. Dist. LEXIS 13702, at *10. That he failed to do so

is both undisputed and shown by the record.

       IT IS ORDERED that:

       (1) Because Plaintiff did not exhaust administrative remedies, Defendants’ Motion to

Dismiss, converted to a motion for summary judgment, is GRANTED. (ECF No. 13.)




                                                  7
 Case 2:19-cv-00003-DBB Document 23 Filed 09/15/20 PageID.359 Page 8 of 8




       (2) Having dismissed Plaintiff's federal claims here, the Court lacks pendent jurisdiction

over Plaintiff's state constitutional claims, which are DISMISSED.

       (3) With no controversy remaining in this Court, this action is CLOSED.

                      DATED this 15th day of September, 2020.

                                             BY THE COURT:



                                             ________________________________
                                             JUDGE DAVID B. BARLOW
                                             United States District Court




                                                8
